Becker v. State






COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS

)
FRANCISCO GAITAN,                                     )                     No. 08-04-00341-CV
)
                                    Appellant,                        )                             Appeal from
)
v.                                                                          )                        34th District Court
)
EL PASO INDEPENDENT SCHOOL               )                  of El Paso County, Texas
DISTRICT,                                                          )
                                                                             )        (TC# 2000-3409)
                                    Appellee.                          )

MEMORANDUM OPINION

            This appeal is before the court on its own motion for determination of whether it should be
dismissed for want of prosecution.  Finding that the Appellant has failed to file a brief or respond
to our inquiry letter, we dismiss the appeal.
            Appellant’s brief was due to be filed on April 9, 2005.  On April 22, 2005, this Court
informed Appellant by letter that his brief was past due and no motion for extension of time had been
filed.  The Court advised Appellant that his appeal would be dismissed unless he responded within
ten days and provided a reason why the appeal should be continued.  See Tex.R.App.P. 38.8.  No
reply has been filed.
            This court possesses the authority to dismiss an appeal for want of prosecution when
appellant has failed to file his brief in the time prescribed, and gives no reasonable explanation for
such failure.  Tex.R.App.P. 38.8(a)(1); Elizondo v. City of San Antonio, 975 S.W.2d 61, 63
(Tex.App.--San Antonio 1998, no writ).  We have given notice of our intent to do so, requested a
response if a reasonable basis for failure to file the brief exists, and have received none.  We see no
purpose that would be served by declining to dismiss this appeal at this stage of the proceedings. 
Pursuant to Tex.R.App.P. 42.3(b), 42.3(c), and 38.8(a)(1), we dismiss the appeal for want of
prosecution.


June 9, 2005                                                                
                                                                                    ANN CRAWFORD McCLURE, Justice

Before Barajas, C.J., McClure, and Chew, JJ.